Case 2:19-cv-03863-PA-SK Document 1-1 Filed 05/03/19 Pagelof3 Page ID#6

UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
CIVIL COVER SHEET

1. (a) PLAINTIFFS ( Check box if you are representing yourself |] ) DEFENDANTS = ( Check box if you are representing yourself [| )

 

TRAVELERS PROPERTY CASUALTY COMPANY OF AMERICA TSC ACQUISITION CORP.

 

(b) County of Residence of First Listed Plaintiff Cook County, IL. County of Residence of First Listed Defendant Los Angeles County

 

(EXCEPT IN U.S, PLAINTIFF CASES) (IN U.S. PLAINTIFF CASES ONLY)
(c) Attorneys (Firm Name, Address and Telephone Number) If you are Attorneys (Firm Name, Address and Telephone Number) If you are
representing yourself, provide the same information. representing yourself, provide the same information.

Patrick J. Mulligan

Bressler, Amery & Ross, P.C.

2001 Park Place, Suite 1500 Birmingham, AL 35203
205-719-0400

 

 

Il. BASIS OF JURISDICTION (Place an X in one box only.) II. CITIZENSHIP OF PRINCIPAL PARTIES-For Diversity Cases Only
(Place an X in one box for plaintiff and one for defendant)
PTF DEF ae PTF DEF
1. U.S. Government 3, Federal Question (U.S. Citizen of This State [] 1 [[] 1. [ncorporatedor Principal Place =] 4 4
Plaintiff O Government Not a Party) of Business in this State

Citizen of Another State [~] 2 [-] 2 Incorporated and Principal Place [x] 5 [] 5
of Business in Another State

 

 

2. U.S, Government 4, Diversity (Indicate Citizenship {Citizen or Subject of a . :
. Foreign Nation 6 6
Defendant of Parties in Item III) Foreign Country [13 []3 gn Nay |
IV. ORIGIN (Place an X in one box only.) + treaca «tectet
1, Original 2, Removed from O 3, Remanded from CO 4, Reinstated or Cy 5. Transferred from Another CO 6. tigations O 8. Vacant
Proceeding State Court Appellate Court Reopened District (Specify) Transfer Direct File

 

V. REQUESTED IN COMPLAINT: JURY DEMAND: [_] Yes No (Check "Yes" only if demanded in complaint.)

CLASS ACTION under F.R.Cv.P. 23: [Yes No MONEY DEMANDED IN COMPLAINT: $ 280,483.26
VI. CAUSE OF ACTION (cite the U.S. Civil Statute under which you are filing and write a brief statement of cause. Do not cite jurisdictional statutes unless diversity.)
28 U.S.C. §1332

 

 

VI. NATURE OF SUIT (Place an X in one box only).

 

 

 

 
      
  

 
  
   
     

  

 

 

 

 

 

 

 

 

| OTHERSTATUTES =| CONTRACT | REALPROPERTYCONT.| IMMIGRATION |. PRISONER PETITIONS “7 PROPERTY RIGHTS
[] 375 False Claims Act 110 Insurance [_] 240 Torts to Land gO 402 Naturalization Habeas Corpus: [_] 820 Copyrights
pplication . .
376 Qui Tam [-] 120 Marine C] Leis Product [] 463 Alien Detainee [] 830 Patent
LC] (31 USC 3729(a)) jability O 465 Other O 510 Motions to Vacate 835P Abbreviated
[[] 130 Miller Act [7] 290 All Other Real Immigration Actions Sentence oO 35 Patent - Abbreviate
oO 400 State 140 Negotiable Property i IE] 530 General New Drug Application
Reapportionment C1 instrument ERS [-] 535 Death Penalty [[] 840 Trademark
~ (1) 410 Antitrust 150 Recovery of 370 Other Fraud Other: “| SOCIALSECURITY
[7] 430 Banks and Banking |] Overpayment & [] 310 Airplane O Tl 861 HIA (13957) ~~
c NCC Enforcement of q 315 Airplane [1 371 Truth in Lending |[-] 540 Mandamus/Other =
450 Commerce Judgment Sans ait RE 862 Black Lung (923)
C1 Rates/etc 9 Product Liability 380 Other Personal |] 550 Civil Rights 9
[J 460 Deportation (_] 151 Medicare Act gO 320 Assault, Libel & O Property Damage 555 Prison Condition | [_] 863 DIWC/DIWW (405 (g))
470 Racketeer Influ- 152 Recovery of ° ani a Empl B 385 Property Damage’ 560 Civil Detainee [_] 864 SSID Title XVI
CT enced & Corru Org. {[_] Defaulted Student |] 30 Fed. Employers Product Liability Conditions of .
Fy 480 consumer creait | Loan(€xclvet) | — Lebiity [BANKRUPTCY = |__ Confinement [J 865 RSI (405 (g))
onsumer Credi 340 Mari 2S pees ~ = a _ _ _-
[_] 490 Cable/Sat TV 153 Recovery of U sas Marine Product [J 422 Appeal 28 _FORFEITURE/PENALTY | |" FEDERAL TAX SUITS 8
7 [_] Overpaymentof |] 7. USC 158 625 Drug Related inti
oO 850 Securities/Com- Vet. Benefits Liability ; 423 Withdrawal 28 C1 Seizure of Property21 |] Berar gs (US: Plaintiff or
modities/Exchange 160 Stockholders! [LJ 350Motor Vehicle {C1 usc 157 USC 881 871 IRS-Third Party 26 USC
890 Other Statutory C Suits oO 355 Motor Vehicle [7 = GiviL RIGHTS. | {_] 690 Other LC] 7609
C1 Actions Product Liability > alo Other Chil Righe ERBOR
891 Aqricultural Acts 190 Other 360 Other Personal |L_] 440 Other Civil Rights}. i IR SS
g
: Contract oO injury [1 441 Voting oO 710 Fair Labor Standards
LJ $3 on vironmental 195 Contract 362 Personal Injury- Act
895 cre dom of Inf CJ product Liability CI] Mea Malpratice [] 442 Employment | 720 Labor/Mgmt.
Oo A Freedom or into. [7] 196 Franchise 365 Personal injury-_|[7] 443 Housing/ erations
ct CI] Product Liability Accommodations — | 740 Railway Labor Act
[1 896 Arbitration REAL PROPERTY 367 Health Care/ 445 American with . .
isabilities- 751 Family and Medical
[7] 210 Land Pharmaceutical [_] Disabilities O
899 Admin, Procedures Condemnation CJ] Personal injury Employment Leave Act
O Act/Review of Appeal of C] 220 Foreclosure Product Liability Oo 446 American with CT 790 Other Labor
Agency Decision oso nentLease® | 368 Asbestos Disabilities-Other Litigation
950 Constitutionality of ent Lease P lnj : 791 Employee Ret. Inc.
C] State Statutes O Ejectment Product Lisbilty [] 448 Education C Security Act

 

 

 

 

 

 

FOR OFFICE USE ONLY: Case Number:
CV-71 (05/17) CIVIL COVER SHEET Page 1 of 3

 

 
Case 2:19-cv-03863-PA-SK Document 1-1 Filed 05/03/19 Page 2of3 Page ID#:7
UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA

CIVIL COVER SHEET

VIN. VENUE: Your answers to the questions below will determine the division of the Court to which this case will be initially assigned. This initial assignment is subject
to change, in accordance with the Court's General Orders, upon review by the Court of your Complaint or Notice of Removal.

 

from state court?

QUESTION A: Was this case removed [=

STATE CASE WAS PENDING IN THE COUNTY OF:

INITIAL DIVISION IN CACD IS:

 

[] Yes No

[_] Los Angeles, Ventura, Santa Barbara, or San Luis Obispo

 

If "no, " skip to Question B. If "yes," check the
box to the right that applies, enter the

 

corresponding division in response to

 

Western
[-] Orange Southern
[-] Riverside or San Bernardino Eastern

 

Question E, below, and continue from there.

 

  

 

 

one of its agencies or employees, a
PLAINTIFF in this action?

[J Yes No

QUESTION B: Is the United States, or

B.1, Do 50% or more of the defendants who reside in
the district reside in Orange Co.? oO

—>

check one of the boxes to the right

YES. Your case will initially be assigned to the Southern Division.
Enter "Southern" in response to Question E, below, and continue
from there.

 

NO. Continue to Question B.2.

 

If "no, “ skip to Question C. If "yes," answer
Question B.1, at right.

 

QUESTION C: Is the United States, or
one of its agencies or employees, a
DEFENDANT in this action?

[] Yes No

 
     

B.2. Do 50% or more of the defendants who reside in
the district reside in Riverside and/or San Bernardino Oo
Counties? (Consider the two counties together.)

YES. Your case will initially be assigned to the Eastern Division.
Enter "Eastern" in response to Question E, below, and continue
from there.

 

check one of the boxes to the right

=> Og

NO. Your case will initially be assigned to the Western Division.
Enter "Western" in response to Question E, below, and continue
from there.

 

 

C.1. Do 50% or more of the plaintiffs who reside in the
district reside in Orange Co.? |

—>

check one of the boxes to the right

YES. Your case will initially be assigned to the Southern Division.
Enter "Southern" in response to Question E, below, and continue
from there.

 

NO. Continue to Question C.2.

 

lf "no, " skip to Question D. If "yes," answer
Question C.1, at right.

 

C.2. Do 50% or more of the plaintiffs who reside in the
district reside in Riverside and/or San Bernardino Oo
Counties? (Consider the two counties together.)

YES. Your case will initially be assigned to the Eastern Division.
Enter "Eastern" in response to Question E, below, and continue
from there.

 

—>

check one of the boxes to the right

NO. Your case will initially be assigned to the Western Division.

 

 

 

 

  

defendants?

 

Indicate the location(s) in which 50% or more of plaintiffs who reside in this district

 
 
 
 

Enter "Western" in response to Question E, below, and continue
from there.
Riverside or San..-_| Los Angeles, Ventura, .

   

Santa Barbara, or San

Bernardino County, ta.Bar
82} Luis Obispo County .

 

reside, (Check up to two boxes, or leave blank if none of these choices apply.)

C] L

 

Indicate the location(s) in which 50% or more of defendants who reside in this
district reside. (Check up to two boxes, or leave blank if none of these choices

 

L [x]

 

 

apply.) _

 

 

 

D.1. Is there at least one answer in Column A?
[_] Yes No
if "yes," your case will initially be assigned to the
SOUTHERN DIVISION.
Enter "Southern" in response to Question E, below, and continue from there.

—

If "no," go to question D2 to the right.

D.2. Is there at least one answer in Column B?

[-] Yes No

If "yes," your case will initially be assigned to the

EASTERN DIVISION.

Enter “Eastern” in response to Question E, below.
If "no," your case will be assigned to the WESTERN DIVISION.

Enter "Western" in response to Question E, below.

 

QUESTION E: Initial Division?

 

__INTIALDISIONINCACD

 

 

Enter the initial division determined by Question A,B,C, or D above: =.

WESTERN

 

QUESTION F: Northern Counties?

 

 

Do 50% or more of plaintiffs or defendants in this district reside in Ventura, Santa Barbara, or San Luis Obispo counties?

|] Yes No

 

CV-71 (05/17)

CIVIL COVER SHEET

Page 2 of 3

 

 
Case 2:19-cv-03863-PA-SK Document 1-1 Filed 05/03/19 Page 3of3 Page ID#8

UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA

CIVIL COVER SHEET

IX(a). IDENTICAL CASES: Has this action been previously filed in this court? NO | YES

If yes, list case number(s):

 

IX(b). RELATED CASES: Is this case related (as defined below) to any civil or criminal case(s) previously filed in this court?

If yes, list case number(s):

NO [] Yes

 

Civil cases are related when they (check all that apply):

[| A. Arise from the same or a closely related transaction, happening, or event;

[| B. Call for determination of the same or substantially related or similar questions of law and fact; or

[| C. For other reasons would entail substantial duplication of labor if heard by different judges.

Note: That cases may involve the same patent, trademark, or copyright is not, in itself, sufficient to deem cases related.

A civil forfeiture case and a criminal case are related when they (check all that apply):

[| A. Arise from the same or a closely related transaction, happening, or event;

[_] B. Call for determination of the same or substantially related or similar questions of law and fact; or

C. Involve one or more defendants from the criminal case in common and would entail substantial duplication of
labor if heard by different judges.

 

X. SIGNATURE OF ATTORNEY

(OR SELF-REPRESENTED LITIGANT): /S/ Patrick Mulligan DATE: 5/3/19

Notice to Counsel/Parties: The submission of this Civil Cover Sheet is required by Local Rule 3-1. This Form CV-71 and the information contained herein
neither replaces nor supplements the filing and service of pleadings or other papers as required by law, except as provided by local rules of court. For
more detailed instructions, see separate instruction sheet (CV-071A).

 

 

Key to Statistical codes relating to Social Security Cases:

Nature of Suit Code Abbreviation
861 HIA
862 BL
863 DIWC
863 DIWW
864 SsID
865 RS!

Substantive Statement of Cause of Action
All claims for health insurance benefits (Medicare) under Title 18, Part A, of the Social Security Act, as amended. Also,
include claims by hospitals, skilled nursing facilities, etc. for certification as providers of services under the program.
(42 U.S.C. 1935FF(b))

All claims for “Black Lung" benefits under Title 4, Part B, of the Federal Coal Mine Health and Safety Act of 1969. (30 U.S.C.
923)

All claims filed by insured workers for disability insurance benefits under Title 2 of the Social Security Act, as amended; plus
all claims filed for child's insurance benefits based on disability. (42 U.S.C. 405 (g)}

All claims filed for widows or widowers insurance benefits based on disability under Title 2 of the Social Security Act, as
amended. (42 U.S.C. 405 (g))

All claims for supplemental security income payments based upon disability filed under Title 16 of the Social Security Act, as
amended.

All claims for retirement (old age) and survivors benefits under Title 2 of the Social Security Act, as amended.
(42 U.S.C. 405 (g))

 

CV-71 (05/17)

CIVIL COVER SHEET Page 3 of 3

 
